This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3                  Plaintiff,

 4 v.                                                                    No. 34,889


 5 PETER TEMPLE,

 6                  Defendant,

 7 ___________________________
 8 IN RE KARA KUPPER,

 9                  Attorney-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Stan Whitaker, District Judge

12 Hector H. Balderas, Attorney General
13 Santa Fe, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 HANISEE, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.


6
7                                          J. MILES HANISEE, Judge

8 WE CONCUR:



 9
10 JAMES J. WECHSLER, Judge



11
12 RODERICK T. KENNEDY, Judge




                                             2